Order entered November 27, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01124-CR

                               JAIME FALFAN, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 6
                                 Dallas County, Texas
                         Trial Court Cause No. F-1271690-X

                                        ORDER
        The Court GRANTS appellant’s November 25, 2013 motion to extend time to file his

brief. We ORDER the appellant’s brief received on November 25, 2013 filed as of the date of

this order.


                                                   /s/   DAVID EVANS
                                                         JUSTICE